Citation Nr: 0930068	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left ankle disability or a service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 
1967 to September 1969 and from July 1974 to July 1978.  He 
also had active service in the Coast Guard from May 1980 to 
September 1980, from August 1981 to November 1981, from 
October 1984 to July 1987, from October 1987 to March 1988, 
and from June 1988 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  Jurisdiction over the case was transferred to the RO 
in Roanoke, Virginia.  The Veteran appealed that decision to 
the Board, and the case was referred to the Board for 
appellate review.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in January 2004.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  

The claim was remanded by the Board in July 2004 and March 
2006.  The necessary development has been completed, and the 
claim is ready for adjudication.  

In view of the grant of service connection for a right ankle 
disability on a direct incurrence basis, the aspect of the 
claim for service connection on a secondary basis is moot.  




FINDINGS OF FACT

The Veteran's testimony is credible regarding his alleged in-
service right ankle injury and there is medical evidence of a 
current diagnosis of a right ankle disability, to include X-
ray evidence suggesting old trauma; the relevant evidence is 
in approximate equipoise as to whether his right ankle 
disability is causally linked to the in-service injury.    


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for a right ankle disability is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  The VCAA has also 
been the subject of various holdings of Federal courts.  

The duty to notify has been substantially complied with in 
this case.  As the Board herein grants the claim for service 
connection for a right ankle disability, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  

Factual Background

The Veteran's service treatment records are negative for 
complaint of or treatment for a right ankle injury or 
disability; the records show a history of a left ankle 
injury.  

The Veteran's December 2000 application for VA compensation 
benefits included claims for service connection for both 
ankles, but the October 2001 VA examination only evaluated 
his left ankle.  The December 2001 rating decision denied 
service connection, because the service treatment records 
contained no history of a right ankle injury and the October 
2001 VA examination contained no reference to a right ankle 
disability.  

A May 2001 private treatment record showed that the Veteran 
had a bone spur and mild degenerative change in his right 
ankle.  X-rays showed he had degenerative joint disease in 
both ankles.  

In his March 2003 substantive appeal (VA Form 9), the Veteran 
alleged that he sustained several injuries to his right ankle 
throughout his 22 years in service.  

During the January 2004 Board hearing, the Veteran stated 
that his first right ankle injury occurred between 1974 and 
1976 when he twisted his right ankle jumping from his tank.  
He reported that he treated the injury himself by icing and 
elevating [his leg].  In 1991 he had a subsequent injury 
playing basketball while on active duty.  

During the September 2005 VA right ankle examination, the 
Veteran reported that he sought treatment and was placed on 
physical therapy at the naval station in Long Beach, 
California, where he was stationed at the time of his 1991 
injury.  He tried to obtain records, but the base has closed 
and no records have been found.  The examiner stated that a 
review of the X-rays revealed an oval bony-like object in the 
region of the retrocalcaneal bursa of the right ankle that 
could represent a loose body or could be from an old fracture 
or possibly developmental.  The Veteran was diagnosed as 
having a history of right ankle sprains and right ankle pain.  
Based on a lack of objective evidence of a right ankle 
disability in service, the examiner concluded that it is less 
likely than not that the Veteran's current right ankle 
condition is service connected on either a direct or a 
secondary basis.  

Following the March 2006 Board remand, the RO sent several 
requests for the Veteran's 1991 records from the naval 
facility in Long Beach, California, but the response was 
negative.  

In February 2009, after a review of the claims file, the 
Veteran's right ankle was re-examined by the same VA 
examiner; the examiner presumed that the alleged right ankle 
injury occurred.  Based on this presumption, the examiner 
opined that it is at least as likely as not that any current 
disability of his right ankle began during service or is 
related to an incident of service.  (The clinician also 
opined that it is less likely than not that his right ankle 
[injury] was caused or chronically worsened by his service-
connected left ankle or low back conditions.)  

Analysis

The Board finds that entitlement to service connection for a 
right ankle disability is warranted.  

The Veteran had approximately 22 years in service, and while 
his service treatment records do not contain a history of a 
right ankle injury, some of these records appear to be 
missing.  When, as here, at least a portion of the service 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  In this case, in addition 
to the missing service treatment records, the Veteran has 
presented credible, competent testimony that he sustained two 
right ankle injuries during his 22 years of active duty.  

There is medical and X-ray evidence of a current right ankle 
disability.  Specifically, private treatment records and the 
reports of the September 2005 and February 2009 VA 
examinations showed that the Veteran has the disability at 
issue.  Thus, the question becomes whether there is a nexus 
between a current right ankle disability and any incident of 
service, to include trauma.  Id.; 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The first competent opinion of record was the September 2005 
VA examination.  That examination confirmed a current right 
ankle disability, but did not find in favor of service 
connection because of a lack of evidence of in-service 
treatment.  However, the March 2006 Board remand found this 
examination incomplete.  

The February 2009 VA examination, performed by the same 
examiner, addressed the contended causal relationship.  With 
consideration of in-service right ankle injuries that are no 
longer in dispute, a review of the claims file, and a 
thorough examination, the examiner concluded that it is at 
least as likely as not that the Veteran's current right ankle 
disability began during service or is related to an incident 
of service.  

In view of the foregoing and with application of the doctrine 
of reasonable doubt, the Board finds that service connection 
for a right ankle disability is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a right ankle 
disability is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


